
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.39



PG&E CORPORATION
OFFICER GRANTOR TRUST AGREEMENT


        This Officer Grantor Trust Agreement (the "Trust Agreement") is made
this 1st day of April 1998, by and between PG&E CORPORATION ("the Company") and
WACHOVIA BANK, N.A. ("the Trustee").

Recitals

(a)WHEREAS, the Company has adopted the nonqualified deferred compensation Plans
and Agreements (the "Arrangements") as listed in Attachment I;

(b)WHEREAS, the Company has incurred or expects to incur liability under the
terms of such Arrangements with respect to the individuals participating in such
Arrangements (the "Participants and Beneficiaries");

(c)WHEREAS, the Company hereby establishes a Trust (the "Trust") and shall
contribute to the Trust assets that shall be held therein, subject to the claims
of the Company's creditors in the event of the Company's Insolvency, as herein
defined, until paid to Participants and their Beneficiaries in such manner and
at such times as specified in the Arrangements and in this Trust Agreement;

(d)WHEREAS, it is the intention of the parties that this Trust shall constitute
an unfunded arrangement and shall not affect the status of the Arrangements as
an unfunded plan maintained for the purpose of providing deferred compensation
for a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974; and

(e)WHEREAS, it is the intention of the Company to make contributions to the
Trust to provide itself with a source of funds (the "Fund") to assist it in
satisfying its Liabilities under the Arrangements.

        NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:

Section 1. Establishment of The Trust

(a)The Trust is intended to be a Grantor Trust, of which the Company is the
Grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

(b)The Company shall be considered a Grantor for the purposes of the Trust.

(c)The Trust hereby established shall be irrevocable.

(d)The Company hereby deposits with the Trustee in the Trust One Thousand
Dollars and Zero Cents ($1,000.00) which shall become the principal of the Trust
to be held, administered and disposed of by the Trustee as provided in this
Trust Agreement.

(e)The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
uses and purposes of Participants and general creditors as herein set forth.
Participants and their Beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Arrangements and this Trust Agreement shall be unsecured contractual
rights of Participants and their Beneficiaries against the Company. Any assets
held by the Trust will be subject to the claims of the general creditors of the
Company under federal and state law in the event the Company is Insolvent, as
defined in Section 3(a) herein.

--------------------------------------------------------------------------------



(f)The Company, in its sole discretion, may at any time, or from time to time,
make additional deposits of cash or other property acceptable to the Trustee in
the Trust to augment the principal to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement. Prior to a Change of Control,
neither the Trustee nor any Participant or Beneficiary shall have any right to
compel additional deposits.

(g)Upon a Change of Control, the Company shall, as soon as possible, but in no
event longer than thirty (30) days following the occurrence of a Change of
Control, as defined herein, make an irrevocable contribution to the Trust in an
amount that is sufficient to fund the Trust in an amount equal to no less than
100% but no more than 120% of the amount necessary to pay each Participant or
Beneficiary the benefits to which Participants or their Beneficiaries would be
entitled pursuant to the terms of the Arrangements as of the date on which the
Change of Control occurred. The Company shall also fund an expense reserve for
the Trustee in the amount of $225,000.00.

Section 2. Payments Participants and Their Beneficiaries

(a)Prior to a Change of Control, distributions from the Trust shall be made by
the Trustee to Participants and Beneficiaries at the direction of the Company.
The entitlement of a Participant or his or her Beneficiaries to benefits under
the Arrangements shall be determined by the Company or such party or
professional administrator as it shall designate under the Arrangements as the
Company's agent, and any claim for such benefits shall be considered and
reviewed under the procedures set out in the Arrangements.

(b)The Company may make payment of benefits directly to Participants or their
Beneficiaries as they become due under the terms of the Arrangements. The
Company shall notify the Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to Participants or their
Beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Arrangements, the Company shall make the balance of each such
payment as it falls due in accordance with the Arrangements. The Trustee shall
notify the Company where principal and earnings are not sufficient. Nothing in
this Agreement shall relieve the Company of its liabilities to pay benefits due
under the Arrangements except to the extent such liabilities are met by
application of assets of the Trust.

(c)After a Change of Control, the Company shall continue to make the
determination of benefits due to Participants or their Beneficiaries and shall
provide the Trustee with a schedule of benefits due. The Trustee shall pay
benefits due in accordance with such schedule; provided however, a Participant
or their Beneficiaries may make application to the Trustee for an independent
decision as to the amount or form of their benefits due under the Arrangements.
In making any determination required or permitted to be made by the Trustee
under this Section, the Trustee shall, in each such case, reach its own
independent determination, in its absolute and sole discretion, as to the
Participant's or Beneficiary's entitlement to a payment hereunder. In making its
determination, the Trustee may consult with and make such inquiries of such
persons, including the Participant or Beneficiary, the Company, legal counsel,
actuaries or other persons, as the Trustee may reasonably deem necessary. Any
reasonable costs incurred by the Trustee in arriving at its determination shall
be reimbursed by the Company and, to the extent not paid by the Company within a
reasonable time, shall be charged to the Trust. The Company waives any right to
contest any amount paid over by the Trustee hereunder pursuant to a good faith
determination made by the Trustee notwithstanding any claim by or on behalf of
the Company (absent a manifest abuse of discretion by the Trustee) that such
payments should not be made.

2

--------------------------------------------------------------------------------



(d)The Trustee agrees that it will not itself institute any action at law or at
equity, whether in the nature of an accounting, interpleading action, request
for a declaratory judgment or otherwise, requesting a court or administrative or
quasi-judicial body to make the determination required to be made by the Trustee
under this Section 2 in the place and stead of the Trustee. The Trustee may
institute an action to collect a contribution due the Trust following a Change
of Control or in the event that the Trust should ever experience a short-fall in
the amount of assets necessary to make payments pursuant to the terms of the
Arrangements.

(e)In the event any Participant or his or her Beneficiary is determined to be
subject to federal income tax on any amount to the credit of his or her account
under any Arrangement prior to the time of payment hereunder, whether or not due
to the establishment of or contributions to this Trust, a portion of such
taxable amount equal to the federal, state and local taxes (excluding any
interest or penalties) owed on such taxable amount, shall be distributed by the
Trustee as soon thereafter as practicable to such Participant or Beneficiary.
The Company shall promptly reimburse the Trust for any such distribution in an
amount certified by the Trustee to be needed for the Participant's benefits. For
these purposes, a Participant or Beneficiary shall be deemed to pay state and
local taxes at the highest marginal rate of taxation in the state in which the
Participant resides or is employed (or both) where a tax is imposed and federal
income taxes at the highest marginal rate of taxation, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. Such distributions shall be at the direction of the
Company or the Trustee, or upon proper application of the Participant or
Beneficiary; provided that the actual amount of the distribution shall be
determined by the Company prior to a Change of Control and the Trustee following
a Change of Control. An amount to the credit of a Participant's Account shall be
determined to be subject to federal income tax upon the earliest of: (a) a final
determination by the United States Internal Revenue Service addressed to the
Participant or his Beneficiary which is not appealed to the courts; (b) a final
determination by the United States Tax Court or any other federal court
affirming any such determination by the Internal Revenue Service; or (c) an
opinion by the Company's tax counsel, addressed to the Company and the Trustee,
to the effect that by reason of Treasury Regulations, amendments to the Internal
Revenue Code, published Internal Revenue Service rulings, court decisions or
other substantial precedent, amounts to the credit of Participants hereunder are
subject to federal income tax prior to payment. The Company may undertake at its
sole expense to defend any tax claims described herein which are asserted by the
Internal Revenue Service against any Participant or Beneficiary, including
attorney fees and cost of appeal, and shall have the sole authority to determine
whether or not to appeal any determination made by the Service or by a lower
court. The Company also agrees to reimburse any Participant or Beneficiary for
any interest or penalties in respect of tax claims hereunder upon receipt of
documentation of same. Any distributions from the Fund to a Participant or
Beneficiary under this Section 2(e) shall be applied in accordance with the
provisions of the Arrangement to reduce the Company liabilities to such
Participant and/or Beneficiary under the Arrangement with such reductions to be
made on a pro-rata basis over the term of benefit payments under the
Arrangement; provided, however, that in no event shall any Participant,
Beneficiary or estate of any Participant or Beneficiary have any obligation to
return all or any part of such distribution to the Company if such distribution
exceeds benefits payable under an Arrangement. Any reduction in accordance with
the foregoing sentence and the Arrangements shall be determined by the Company
prior to a Change of Control. Following a Change of Control, the Company shall
continue to make such determination subject to the right of a Participant to
petition the Trustee under Section 2(c).

3

--------------------------------------------------------------------------------



Section 3. Trustee Responsibility Regarding Payments To The Trust Beneficiary
When The Company Is Insolvent

(a)The Trustee shall cease payment of benefits to Participants and their
Beneficiaries if the Company is Insolvent. The Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

(b)At all times during the continuance of this Trust, the principal and income
of the Trust shall be subject to claims of general creditors of the Company
under federal and state law as set forth below.

(1)The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing that the Company is Insolvent. If
a person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Participants or their Beneficiaries.

(2)Unless the Trustee has actual knowledge that the Company is Insolvent, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company's solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company's solvency.

(3)If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Participants or their Beneficiaries and
shall hold the assets of the Trust for the benefit of the Company's general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of Participants or their Beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Arrangements or
otherwise.

(4)The Trustee shall resume the payment of benefits to Participants or their
Beneficiaries in accordance with Section 2 of this Trust Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).

(c)Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the    Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or their Beneficiaries under the terms of the Arrangements for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their Beneficiaries by the Company in lieu of the payments
provided for hereunder curing any such period of discontinuance.

Section 4. Payments if a Short-Fall of The Trust Assets Occurs

(a)If there are not sufficient assets for the payment of benefits pursuant to
Section 2 or Section 3(c) hereof and the Company does not otherwise make such
payments within a reasonable time after demand from the Trustee, the Trustee
shall make payment of benefits from the Trust to the Participants or their
Beneficiaries in the following order of priority:

(1)retired Participants and their Beneficiaries;

(2)vested Participants over the age of 55 who were terminated within two years
following a Change of Control and their Beneficiaries;

4

--------------------------------------------------------------------------------



(3)vested active Participants over the age of 55 and their Beneficiaries;

(4)any other vested active Participants and their Beneficiaries;

(5)vested former Participants and their Beneficiaries; and

(6)non-vested Participants and their Beneficiaries



(b)Within each category set forth under Section 4(a), payments shall be
prioritized in the following order:

(c)Upon receipt of a contribution from the Company necessary to make up for a
short-fall in the payments due, the Trustee shall resume payments to all the
Participants and Beneficiaries under the Arrangements. Following a Change of
Control, the Trustee shall have the right to compel a contribution to the Trust
from the Company to make-up for any short-fall.

Section 5. Payments to the Company

        Except as provided in Sections 3, 8, and 14 hereof, the Company shall
have no right or power to direct the Trustee to return to the Company or to
divert to others any of the Trust assets before all payment of benefits have
been made to Participants and their Beneficiaries pursuant to the terms of the
Arrangements.

Section 6. Investment Authority

(a)The Trustee shall not be liable in discharging its duties hereunder,
including without limitation its duty to invest and reinvest the Fund, if it
acts for the exclusive benefit of the Participants and their Beneficiaries, in
good faith and as a prudent person would act in accomplishing a similar task and
in accordance with the terms of this Trust Agreement and any applicable federal
or state laws, rules or regulations.

(b)Subject to investment guidelines agreed to in writing from time to time by
the Company and the Trustee prior to a Change of Control, the Trustee shall have
the power in investing and reinvesting the Fund in its sole discretion:

(1)To invest and reinvest in any readily marketable common and preferred stocks,
bonds, notes, debentures (including convertible stocks and securities but not
including any stock or security of other than a de minimus amount held in a
collective or mutual fund), certificates of deposit or demand or time deposits
(including any such deposits with the Trustee) and shares of investment
companies and mutual funds, without being limited to the classes or property in
which the Trustees are authorized to invest by any law or any rule of court of
any state and without regard to the proportion any such property may bear to the
entire amount of the Fund;

(2)To commingle for investment purposes all or any portion of the Fund with
assets of any other similar trust or trusts established by the Company with the
Trustee for the purpose of safeguarding deferred compensation or retirement
income benefits of its employees and/or directors;

(3)To retain any property at any time received by the Trustee;

(4)To sell or exchange any property held by it at public or private sale, for
cash or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;

5

--------------------------------------------------------------------------------



(5)To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;

(6)To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof any assessments levied with respect to any
such property to deposited;

(7)To extend the time of payment of any obligation held by it;

(8)To hold uninvested any moneys received by it, without liability for interest
thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;

(9)To exercise all voting or other rights with respect to any property held by
it and to grant proxies, discretionary or otherwise;

(10)For the purposes of the Trust, to borrow money from others, to issue its
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;

(11)To employ suitable contractors and counsel, who may be counsel to the
Company or to the Trustee, and to pay their reasonable expenses and compensation
from the Fund to the extent not paid by the Company;

(12)To register investments in its own name or in the name of a nominee; to hold
any investment in bearer form; and to combine certificates representing
securities with certificates of the same issue held by it in other fiduciary
capacities or to deposit or to arrange for the deposit of such securities with
any depository, even though, when so deposited, such securities may be held in
the name of the nominee of such depository with other securities deposited
therewith by other persons, or to deposit or to arrange for the deposit of any
securities issued or guaranteed by the United States government, or any agency
or instrumentality thereof, including securities evidenced by book entries
rather than by certificates, with the United States Department of the Treasury
or a Federal Reserve Bank, even though, when so deposited, such securities may
not be held separate from securities deposited therein by other persons;
provided, however, that no securities held in the Fund shall be deposited with
the United States Department of the Treasury or a Federal Reserve Bank or other
depository in the same account as any individual property of the Trustee, and
provided, further, that the books and records of the Trustee shall at all times
show that all such securities are part of the Trust Fund;

(13)To settle, compromise or submit to arbitration any claims, debts or damages
due or owing to or from the Trust, respectively, to commence or defend suits or
legal proceedings to protect any interest of the Trust, and to represent the
Trust in all suits or legal proceedings in any court or before any other body or
tribunal; provided, however, that the Trustee shall not be required to take any
such action unless it shall have been indemnified by the Company to its
reasonable satisfaction against liability or expenses it might incur therefrom;

(14)To hold and retain policies of life insurance, annuity contracts, and other
property of any kind which policies are contributed to the Trust by the Company
or any subsidiary of the Company or are purchased by the Trustee;

(15)To hold any other class of assets which may be contributed by the Company
and that is deemed reasonable by the Trustee, unless expressly prohibited
herein;

(16)To loan any securities at any time held by it to brokers or dealers upon
such security as may be deemed advisable, and during the terms of any such loan
to permit the loaned securities to be transferred into the name of and voted by
the borrower or others; and

6

--------------------------------------------------------------------------------



(17)Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the Fund.



(c)Prior to a Change of Control, the Company shall have the right, subject to
this Section to direct the Trustee with respect to investments.

(1)The Company may at any time direct the Trustee to segregate all or a portion
of the Fund in a separate investment account or accounts and may appoint one or
more investment managers and/or an Investment Committee established by the
Company as described in Section 6(d) hereof to direct the investment and
reinvestment of each such investment account or accounts. In such event, the
Company shall notify the Trustee of the appointment of each such investment
manager and/or Investment Committee. No such investment manager shall be
related, directly or indirectly, to the Company, but members of the Investment
Committee may be employees of the Company.

(2)Thereafter, the Trustee shall make every sale or investment with respect to
such investment account as directed in writing by the investment manager or
Investment Committee. It shall be the duty of the Trustee to act strictly in
accordance with each direction. The Trustee shall be under no duty to question
any such direction of the investment manager or Investment Committee, to review
any securities or other property held in such investment account or accounts
acquired by it pursuant to such directions or to make any recommendations to the
investment managers or Investment Committee with respect to such securities or
other property.

(3)Notwithstanding the foregoing, the Trustee, without obtaining prior approval
or direction from an investment manager or Investment Committee, shall invest
cash balances held by it from time to time in short term cash equivalents
including, but not limited to, through the medium of any short term common,
collective or commingled trust fund established and maintained by the Trustee
subject to the instrument establishing such trust fund, U.S. Treasury Bills,
commercial paper (including such forms of commercial paper as may be available
through the Trustee's Trust Department), certificates of deposit (including
certificates issued by the Trustee in its separate corporate capacity), and
similar type securities, with a maturity not to exceed one year; and,
furthermore, sell such short term investments as may be necessary to carry out
the instructions of an investment manager or Investment Committee regarding more
permanent type investment and directed distributions.

(4)The Trustee shall neither be liable nor responsible for any loss resulting to
the Fund by reason of any sale or purchase of an investment directed by an
investment manager or Investment Committee nor by reason of the failure to take
any action with respect to any investment which was acquired pursuant to any
such direction in the absence of further directions of such investment manager
or Investment Committee.

(5)Notwithstanding anything in this Agreement to the contrary, the Trustee shall
be indemnified and saved harmless by the Company from and against any and all
personal liability to which the Trustee may be subjected by carrying out any
directions of an investment manager or Investment Committee issued pursuant
hereto or for failure to act in the absence of directions of the investment
manager or Investment Committee including all expenses reasonably incurred in
its defense in the event the Company fails to provide such defense; provided,
however, the Trustee shall not be so indemnified if it participates knowingly
in, or knowingly undertakes to conceal, an act or omission of an investment
manager or Investment Committee, having actual knowledge that such act or
omission is a breach of a fiduciary duty; provided further, however, that the
Trustee shall not be deemed to have knowingly participated in or knowingly
undertaken to conceal an act or omission of an investment manager or Investment
Committee with knowledge that such act or omission was a breach of

7

--------------------------------------------------------------------------------



fiduciary duty by merely complying with directions of an investment manager or
Investment Committee or for failure to act in the absence of directions of an
investment manager or Investment Committee. The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the investment manager or Investment Committee which the
Trustee believes to be genuine and to have been issued by the investment manager
or Investment Committee. The Trustee shall not be charged with knowledge of the
termination of the appointment of any investment manager or Investment Committee
until it receives written notice thereof from the Company.

(d)Prior to a Change of Control, the Board of Directors of the Company may
appoint an Investment Committee to direct the investment of the Fund. The
Investment Committee may exercise any powers relating to the investment of Trust
assets as described in Sections 6 and 7 hereof. The Investment Committee shall
exercise its authority by an affirmative action of a majority of members
constituting the Investment Committee, expressed from time to time by a vote at
a meeting of the Investment Committee, or in an action in writing signed by all
members without a meeting. Prior to a Change of Control, the Board of Directors
of the Company shall have the right to remove and to replace any member of the
Investment Committee at any time by notice in writing to that member. Following
a Change of Control, the Company shall have no authority to remove or replace
members of the Investment Committee, and any vacancy in the membership of the
Investment Committee, created by resignation, disability, death or otherwise,
shall be filled by the vote of a majority of the members of the Investment
Committee then in office. Following a Change of Control, the Investment
Committee may, on its own initiative, acquire fiduciary insurance for the
benefit of its members at the Company's expense. If for any reason, the Company
does not pay the premiums for such insurance, the Trustee shall pay such
premiums out of the Trust assets and seek reimbursement from the Company.

(e)Following a Change of Control, unless there is then in existence an
Investment Committee as described in Section 6(d) above, the Trustee shall have
the sole and absolute discretion in the management of the Trust assets and shall
have all the powers set forth under Section 6(b). In investing the Trust assets,
the Trustee shall consider:

(1)the needs of the Arrangements;

(2)the need for matching of the Trust assets with the liabilities of the
Arrangements; and

(3)the duty of the Trustee to act solely in the best interests of the
Participants and their Beneficiaries.

(f)The Trustee shall have the right, in its sole discretion, to delegate its
investment responsibility to an investment manager who may be an affiliate the
Trustee. In the event the Trustee shall exercise this right, the Trustee shall
remain, at all times responsible for the acts of an investment manager. The
Trustee shall have the right to purchase an insurance policy or an annuity to
fund the benefits of the Arrangements.

(g)The Company shall have the right at any time, and from time to time in its
sole discretion, to substitute assets of equal fair market value for any asset
held by the Trust. This right is exercisable by the Company in a nonfiduciary
capacity without the approval or consent of any person in a fiduciary capacity.

Section 7. Insurance Contracts

(a)To the extent that the Trustee is directed by the Company prior to a Change
of Control or by the Investment Committee after a Change of Control to invest
part or all of the Trust Fund in insurance contracts, the type and amount
thereof shall be specified by the Company. The Trustee shall be under no duty to
make inquiry as to the propriety of the type or amount so specified.

8

--------------------------------------------------------------------------------



(b)Each insurance contract issued shall provide that the Trustee shall be the
owner thereof with the power to exercise all rights, privileges, options and
elections granted by or permitted under such contract or under the rules of the
insurer. The exercise by the Trustee of any incidents of ownership under any
contract shall, prior to a Change of Control, be subject to the direction of the
Company. After a Change of Control, the Trustee shall have all such rights to
the extent an Investment Committee had not been established.

(c)The Trustee shall have no power to name a beneficiary of the policy other
than the Trust, to assign the policy (as distinct from conversion of the policy
to a different form) other than to a successor Trustee, or to loan to any person
the proceeds of any borrowing against an insurance policy held in the Trust
Fund.

(d)No insurer shall be deemed to be a party to the Trust and an insurer's
obligations shall be measured and determined solely by the terms of contracts
and other agreements executed by the insurer.

Section 8. Disposition of Income

(a)Prior to a Change of Control, all income received by the Trust, net of
expenses and taxes, may be returned to the Company or accumulated and reinvested
within the Trust at the direction of the Company. In addition, if, at any time
prior to a Change of Control, the value of assets held in the Trust exceeds
100 percent of the amount necessary to pay each Participant or Beneficiary the
benefits to which Participants or their Beneficiaries would be entitled pursuant
to the terms of the Arrangements as of the date on which the determination is
made, the Trustee shall return the excess to the Company at the Company's
written request.

(b)Following a Change of Control, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested within the Trust.


Section 9. Accounting by The Trustee

        The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee within forty-five (45) days following the close of each
calendar year and within forty-five (45) days after the removal or resignation
of the Trustee. The Trustee shall deliver to the Company a written account of
its administration of the Trust during such year or during the period from the
close of the last preceding year to the date of such removal or resignation
setting forth all investments, receipts, disbursements and other transactions
effected by it, including a description of all securities and investments
purchased and sold with the cost or net proceeds of such purchases or sales
(accrued interest paid or receivable being shown separately), and showing all
cash, securities and other property held in the Trust at the end of such year or
as of the date of such removal or resignation, as the case may be. The Company
may approve such account by an instrument in writing delivered to the Trustee.
In the absence of the Company's filing with the Trustee objections to any such
account within ninety (90) days after its receipt, the Company shall be deemed
to have so approved such account. In such case, or upon the written approval by
the Company of any such account, the Trustee shall, to the extent permitted by
law, be discharged from all liability to the Company for its acts or failures to
act described by such account. The foregoing, however, shall not preclude the
Trustee from having its accounting settled by a court of competent jurisdiction.
The Trustee shall be entitled to hold and to commingle the assets of the Trust
in one Fund for investment purposes but at the direction of the Company prior to
a Change of Control, the Trustee shall create one or more sub-accounts.

9

--------------------------------------------------------------------------------




Section 10. Responsibility of The Trustee

(a)The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Arrangements or this Trust and is given in writing by the
Company. In the event of a dispute between the Company and a party, the Trustee
may apply to a court of competent jurisdiction to resolve the dispute, subject,
however to Section 2(d) hereof.

(b)The Company hereby indemnifies the Trustee against losses, liabilities,
claims, costs and expenses in connection with the administration of the Trust,
unless resulting from the negligence or misconduct of Trustee. To the extent the
Company fails to make any payment on account of an indemnity provided in this
paragraph 10(b), in a reasonably timely manner, the Trustee may obtain payment
from the Trust. If the Trustee undertakes or defends any litigation arising in
connection with this Trust or to protect a Participant's or Beneficiary's rights
under the Arrangements, the Company agrees to indemnify the Trustee against the
Trustee's costs, reasonable expenses and liabilities (including, without
limitation, attorneys' fees and expenses) relating thereto and to be primarily
liable for such payments. If the Company does not pay such costs, expenses and
liabilities in a reasonably timely manner, the Trustee may obtain payment from
the Trust.

(c)Prior to a Change of Control, the Trustee may consult with legal counsel (who
may also be counsel for the Company generally) with respect to any of its duties
or obligations hereunder. Following a Change of Control the Trustee shall select
independent legal counsel and may consult with counsel or other persons with
respect to its duties and with respect to the rights of Participants or their
Beneficiaries under the Arrangements.

(d)The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.

(e)The Trustee shall have, without exclusion, all powers conferred on the
Trustee by applicable law, unless expressly provided otherwise herein.

(f)Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

Section 11. Compensation and Expenses of The Trustee

        The Trustee's compensation shall be as agreed in writing from time to
time by the Company and the Trustee. The Company shall pay all administrative
expenses and the Trustee's fees and shall promptly reimburse the Trustee for any
fees and expenses of its agents. If not so paid, the fees and expenses shall be
paid from the Trust.

Section 12. Resignation and Removal of The Trustee

(a)Prior to a Change of Control, the Trustee may resign at any time by written
notice to the Company, which shall be effective sixty (60) days after receipt of
such notice unless the Company and the Trustee agree otherwise. Following a
Change of Control, the Trustee may resign only after the appointment of a
successor Trustee.

10

--------------------------------------------------------------------------------



(b)The Trustee may be removed by the Company on sixty days (60) days notice or
upon shorter notice accepted by the Trustee prior to a Change of Control.
Subsequent to a Change of Control, the Trustee may only be removed by the
Company with the consent of a majority of the Participants.

(c)If the Trustee resigns within two years after a Change of Control, as defined
herein, the Company, or if the Company fails to act within a reasonable period
of time following such resignation, the Trustee shall apply to a court of
competent jurisdiction for the appointment of a successor trustee or for
instructions.

(d)Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.

(e)If the Trustee resigns or is removed, a successor shall be appointed by the
Company, in accordance with Section 13 hereof, by the effective date of
resignation or removal under paragraph(s) (a) or (b) of this section. If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.


Section l3. Appointment of Successor

(a)If the Trustee resigns or is removed in accordance with Section 12 hereof,
the Company may appoint, subject to Section 12, any third party national banking
association with a market capitalization exceeding $100,000,000 to replace the
Trustee upon resignation or removal. The successor Trustee shall have all of the
rights and powers of the former Trustee, including ownership rights in the
Trust. The former Trustee shall execute any instrument necessary or reasonably
requested by the Company or the successor Trustee to evidence the transfer.

(b)The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Section 8
and 9 hereof. The successor Trustee shall not be responsible for and the Company
shall indemnify and defend the successor Trustee from any claim or liability
resulting from any action or inaction of any prior Trustee or from any other
past event, or any condition existing at the time it becomes successor Trustee.

Section 14. Amendment or Termination

(a)This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Arrangements or shall make the Trust revocable
after it has become irrevocable in accordance with Section 1 hereof.

(b)The Trust shall not terminate until the date on which Participants and their
Beneficiaries have received all of the benefits due to them under the terms and
conditions of the Arrangements. Upon termination of the Trust, the Trust assets
shall be returned to the Company.

(c)Upon written approval of all Participants or Beneficiaries entitled to
payment of benefits pursuant to the terms of the Arrangements, the Company may
terminate this Trust prior to the time all benefit payments under the
Arrangements have been made. All assets in the Trust at termination shall be
returned to the Company.

(d)This Trust Agreement may not be amended or terminated by the Company for two
(2) years following a Change of Control without the written consent of a
majority of the Participants.

11

--------------------------------------------------------------------------------



Section 15. Change of Control

(a)A "Change of Control" shall be deemed to have occurred if:

(1)any "person" (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, but excluding any benefit plan for employees or
any trustee, agent or other fiduciary for any such plan acting in such person's
capacity as such fiduciary), directly or indirectly, becomes the beneficial
owner of securities of the Company representing twenty percent (20%) or more of
the combined voting power of the Company's then outstanding securities;

(2)during any two consecutive years, individuals who at the beginning of such a
period constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority of the Board of Directors of the Company, unless
the election, or the nomination for election by the shareholders of the Company,
of each new Director was approved by a vote of at least two-thirds (2/3) of the
Directors then still in office who were Directors at the beginning of the
period; or

(3)the Company has executed and delivered a definitive agreement which would
require the consummation of (i) any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of common stock are converted into cash, securities or other
property, other than a merger of the Company in which the holders of the common
stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation immediately after the merger, (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
or (iii) any plan or proposal for the liquidation or dissolution of the Company.

(4)the shareholders of the Company shall have approved (i) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of common stock are converted into cash,
securities or other property, other than a merger of the Company in which the
holders of the common stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company, or (iii) any plan or proposal for the liquidation or
dissolution of the Company.

Notwithstanding the foregoing, the phrase "Change of Control" shall not apply to
any reorganization or merger initiated voluntarily by the Company in which the
Company is the continuing surviving entity.

        For purposes of this Section 15(a), the Board of Directors of the
Company, by a majority vote, shall have the power to determine on the basis of
information known to them (a) the number of shares beneficially owned by any
person, entity or group; (b) whether there exists an agreement, arrangement or
understanding with another as to matters referred to in this Section 15(a); and
(c) such other matters with respect to which a determination is necessary under
this Section 15(a).

(b)The General Counsel of the Company shall have the specific authority to
determine whether a Change of Control has transpired under the guidance of this
Section 15(a) and shall be required to give the Trustee notice of a Change of
Control. The Trustee shall be entitled to rely upon such notice, but if the
Trustee receives notice of a Change of Control from another source, the Trustee
shall make its own independent determination.

12

--------------------------------------------------------------------------------



Section 16. Miscellaneous

(a)Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

(b)The Company hereby represents and warrants that all of the Arrangements have
been established, maintained and administered in accordance with all applicable
laws, including without limitation, ERISA. The Company hereby indemnifies and
agrees to hold the Trustee harmless from all liabilities, including attorney's
fees, relating to or arising out of the establishment, maintenance and
administration of the Arrangements. To the extent the Company does not pay any
of such liabilities in a reasonably timely manner, the Trustee may obtain
payment from the Trust.

(c)Benefits payable to Participants and their Beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

(d)This Trust Agreement shall be governed by and construed in accordance with
the laws of North Carolina.

        IN WITNESS WHEREOF, this Grantor Trust Agreement has been executed on
behalf of the parties hereto on the day and year first above written.

PG&E CORPORATION   WACHOVIA BANK, N.A.
By:
Bruce R. Worthington

--------------------------------------------------------------------------------


 
By:
 
Joe O. Long

--------------------------------------------------------------------------------

Name: Bruce R. Worthington   Name:   Joe O. Long Its: Senior Vice President and
General Counsel   Its:   Senior Vice President Chairperson, Employee Benefit
Committee        
ATTEST:
 
ATTEST:
By:
Linda Y.H. Cheng

--------------------------------------------------------------------------------


 
By:
 
John N. Smith

--------------------------------------------------------------------------------

  Linda Y.H. Cheng       John N. Smith Its: Assistant Corporate Secretary   Its:
  Assistant Secretary

13

--------------------------------------------------------------------------------




Attachment I


PG&E CORPORATION OFFICER GRANTOR TRUST AGREEMENT
NONQUALIFIED BENEFIT PLANS COVERED


•Pacific Gas and Electric Company Supplemental Executive Retirement Plan (SERP)

•Pacific Gas and Electric Company Retirement Excess Benefit Plan

•PG&E Corporation Deferred Compensation Plan for Officers

•PG&E Corporation Supplemental Executive Retirement Plan (SERP)

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.39



PG&E CORPORATION OFFICER GRANTOR TRUST AGREEMENT
Attachment I
PG&E CORPORATION OFFICER GRANTOR TRUST AGREEMENT NONQUALIFIED BENEFIT PLANS
COVERED
